                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          EASTERN DIVISION
                         NO. 4:04-CR-56-1H
UNITED STATES OF AMERICA,        )
                                 )
     v.                          )
                                 )
                                 )              ORDER
SCOTTIE L. WHITAKER.             )


     This matter is before the court on defendant’s motion for a

Writ of Audita Querela [de #225].

     The    court   has   carefully    reviewed   defendant’s    motion,   as

well as the record in this matter, and finds the motion to be

without merit.        Defendant previously filed a motion on these

same grounds, which this court found to be a successive § 2255

motion and instructed defendant to seek authorization from the

Fourth Circuit.        Defendant has not shown that he sought such

authorization or that a writ of audita querela is the proper

method.     Therefore, the motion [DE #225] is DENIED.


     This 10th day of December 2020.


                               __________________________________
                               Malcolm J. Howard
                               Senior United States District Judge

At Greenville, NC
#26




          Case 4:04-cr-00056-H Document 257 Filed 12/10/20 Page 1 of 1
